ICJ_087_MaritimeDelimitation_QAT_BHR_1994-07-01_JUD_01_PO_04_EN.txt. 133

DISSENTING OPINION OF JUDGE ODA

TABLE OF CONTENTS

Paragraphs

I. INTRODUCTION |
Il. A UNILATERAL APPLICATION BUT Nor A UNILATERAL NOTIFICATION OF

A SPECIAL AGREEMENT 2-5

III. NEITHER THE “1987 AGREEMENT” NOR THE “1990 AGREEMENT”
CONFER JURISDICTION UPON THE COURT TO ENTERTAIN THE QATARI

APPLICATION 6-17
IV. Errorts TO Draw Up a SPECIAL AGREEMENT AND THE FAILURE OF

THOSE EFFORTS 18-35
V. CoNCLUSION 36

25
134 MARITIME DELIMITATION AND TERRITORIAL QUESTIONS (DISS. OP. ODA)

I. INTRODUCTION

1. To my profound regret but anxious to remain true to my legal con-
science, I find myself unable to vote for the present Judgment as my views
essentially differ from those of the Court. Although I have voted against
each of the operative paragraphs, my objection is in fact directed to the
Judgment as a whole, or to the way in which the Court determined that
it had been seised of the present case. It appears to me that the Court,
instead of determining whether it has jurisdiction to deal with the dispute
referred to in the Application filed by Qatar on 8 July 1991, has been led
to substitute, for that unilateral Application. a supposition that it was
seised with the dispute referred to it by agreement and to have assumed
that Qatar had proceeded to the Court on the basis of such an agreement,
albeit misinterpreted by that Party. This has led the Court to order the
redrafting of submissions in the present Judgment.

I]. A UNILATERAL APPLICATION BUT NOT A UNILATERAL NOTIFICATION
OF A SPECIAL AGREEMENT

2. In my view the Court should not have transformed a unilateral
Application into a unilateral filing of an agreement which it found to
have been improperly drafted, but should rather have answered “yes” or
“no” to the Application unilaterally filed by Qatar. If the Court was
unable to find that the documents referred to in operative clause (1) con-
stituted a treaty or a convention such as to authorize the unilateral filing
of an application by one of the Parties under Article 36 (1) of the Statute,
it should have declared that it lacked jurisdiction to entertain the present
Application. If, as is suggested in operative clauses (3) and (4), the
“whole of the dispute” could have been presented by Qatar to the Court
at the outset, Bahrain would not have opposed the Application. Rather,
Qatar and Bahrain together could have jointly submitted the dispute by
concluding a special agreement, and it would not have been the subject of
a unilateral application. It is a fact that nut the “whole of the dispute”
but only certain aspects of it (as selected by Qatar) were referred to the
Court unilaterally.

3. It appears that the Court is now attempting to render an interlocu-
tory judgment — which is not unusual in domestic legal systems — for
the first time in the history of this Court and its predecessor. In my view,
the application of this concept of domestic law to the jurisprudence of the
International Court of Justice is most inappropriate. In a municipal legal
system there is generally no problem of the court’s jurisdiction and it is
competent to hand down an interlocutory judgment since its jurisdiction

26
135 MARITIME DELIMITATION AND TERRITORIAL QUESTIONS (DISS. OP. ODA)

has been established without question. Sometimes, however, the inter-
locutory judgment itself is handed down in order to dispose of the issue
of jurisdiction before entering into the merits phase. On the other hand,
the present Court is now confronted by a question as to whether or not it
has the jurisdiction to entertain the Application of Qatar. Without hav-
ing disposed of this jurisdictional issue, the Court cannot hand down an
interlocutory judgment. What the Court should do at the present stage is
to state clearly whether or not it has jurisdiction to entertain certain
limited aspects of the “whole” dispute, as submitted by Qatar.

4. Operative clause (4) of the Judgment seems to impose upon both
Parties an obligation to “take action to this end”. However, Qatar could
only reconsider its own claim within the framework of a fresh case,
brought either by a unilateral application or by the notification of a
special agreement, and this would only be conceivable if the Court were
to find that it lacked jurisdiction to entertain the claim as submitted at
present. On the other hand, Bahrain is not in a position to receive an
order from the Court, unless the Court’s jurisdiction is first established.
For the kind of order given in operative clause (4) of the Judgment to
have any effect the Court must have been validly seised of the present
dispute. I fail to understand how the Court envisages the follow-up to its
decision, if the Parties are not willing to “take action” pursuant to opera-
tive clause (4). If the Parties do not “take [that] action”, will it be
accepted that either Qatar, or both Qatar and Bahrain, have not com-
plied with the present Judgment? Or will the Court simply decide to dis-
continue the present case which has already been entered in the General
List and of which it will assume that it has been seised? It seems to me
that actually the Court is simply making a gesture of issuing an invita-
tion, in the guise of a Judgment, to the Parties to proceed to the submis-
sion of a new case independently of the present Application.

5. The present Judgment cannot, in my view, be seen as the type of
decision that the Court should hand down at a preliminary stage of
the case concerned with the questions of the jurisdiction of the Court
to entertain the dispute and the admissibility of the Application. If the
Court does not find it possible to entertain the present Application
as it stands, then it should reject it. The Court's desire to have the
two Parties refer to it the “whole of the dispute”. whether unilaterally or
jointly, must be seen as a different matter. My dissent does not mean
that I am opposed to the Court’s desire to have the Parties come
before it once again to submit the “whole of the dispute”, and the
Court's wishes could have been conveyed to the Parties if the present
Application had been rejected. The Court should have taken a clear posi-
tion on the matter of whether or not it was able to exercise its jurisdiction
to deal with the Application unilaterally filed by Qatar under Article 38 (1)
of the Rules of Court. By avoiding the essential point, the Court
seems to be playing a role of conciliator rather than acting as a judicial
institution.

27
136 MARITIME DELIMITATION AND TERRITORIAL QUESTIONS (DISS. OP. ODA)

II]. NEITHER THE “1987 AGREEMENT” NOR THE “1990 AGREEMENT”
CONFER JURISDICTION UPON THE COURT TO ENTERTAIN THE
QATARI APPLICATION

6. The Application instituting proceedings brought by Qatar against
Bahrain was submitted to the Court “in accordance with Article 40 (1) of
the Statute of the Court read with Article 38 of the Rules of Court”
(Application, para. 1). This is without any doubt “a written application
addressed to the Registrar” (Statute, Art. 40 (1)) or “proceedings
{brought] before the Court . . . instituted by means of an application”
(Rules. Art. 38 (1)). The present case cannot be seen as a case brought
before the Court “by the notification of the special agreement” (Statute,
Art. 40 (1)), or as “proceedings ... brought before the Court by the noti-
fication of a special agreement” (Rules, Art. 39 (1)). This is, in my view,
so self-evident that there is no need for argument. I must emphasize this
point, however, since in my view the present Judgment has been drafted
so as to hold that the present submission was not the one agreed upon by
the Parties in dispute. The Court may be validly seised of the present case
only if proceedings were instituted by means of an application filed by
Qatar, concerning disputes which fell within the category of “matters
specially provided for... in treaties and conventions in force” (Statute,
Art. 36 (1)).

7. As has been clearly indicated in the submissions of both Parties, the
Court is requested to determine whether it has jurisdiction to entertain
the dispute to which reference is made in the Application unilaterally
filed by Qatar. The question raised is whether the Court is competent to
exercise its jurisdiction on the grounds that the matters in dispute are
“matters specially provided for . . . in treaties and conventions in force”,
within the meaning of Article 36 (1) of the Statute. This provision of the
Statute is meant to refer to the so-called “compromissory clause” which
provides that, in the event of one party's referring a dispute to the Court,
the other party is bound to accept the Court’s jurisdiction to deal with it.

8. In its Application, Qatar appears to take both “the agreements
of December 1987 and December 1990” as the grounds upon which the
Jurisdiction of the Court to adjudicate upon the dispute is said to be
based (Application, para. 40). In fact, however, the relevant provision of
the Qatari Application is ambiguous to an extent that permits of an inter-
pretation that this submission is based on an agreement of the Parties. It
is obvious, however, that Qatar might not have wished to contend that it
had attempted to refer to the Court disputes, the content of which had
been agreed upon, as otherwise this could not have been a unilateral
application under Article 38 (1) of the Rules of Court, as it so clearly
was. Bahrain, on the other hand, requested at the very outset that Qatar’s
Application should not be entered in the General List of the Court,
apparently on the ground that there was no treaty or convention to pro-
vide a basis for the jurisdiction of the Court to deal with that unilateral

28
137 MARITIME DELIMITATION AND TERRITORIAL QUESTIONS (DISS. OP. ODA)

Application. In Bahrain’s view, Qatar’s Application could not be any-
thing other than a request under Article 38 (5) of the Rules or, in other
words, a request for the application of forum prorogatum. Subsequently,
Bahrain, however, did not press this contention since it agreed that there
should be a proceeding addressed to the questions of the jurisdiction of
the Court to entertain the dispute and of the admissibility of the Appli-
cation (Order of 11 October 1991).

9. In the present case the question is whether the “1987 Agreement” or
the “1990 Agreement”, or both, which Qatar invokes as a basis for the
jurisdiction of the Court, are of the nature of “treaties and conventions in
force” within the meaning of Article 36 (1) of the Statute, 1.e., whether
they contain a compromissory clause.

*
Agreement of December 1987

10. Of what does the “Agreement of December 1987” consist? There
exists a letter dated 19 December 1987 from the King of Saudi Arabia
addressed to the Amir of Qatar in which the former presented proposals
as a basis for settling the relevant disputes. A letter in reply was trans-
mitted by the Amir of Qatar to the King of Saudi Arabia on 21 Decem-
ber 1987, expressing his full agreement with the proposals set out in the
King’s letter. A letter identical to Saudi Arabia’s letter to Qatar was des-
patched by the King of Saudi Arabia to Bahrain also on 19 December
1987, but Bahrain’s response to Saudi Arabia was not sent until 26 Decem-
ber 1987. It should be emphatically noted that there was no exchange of
letters directly between Qatar and Bahrain at that time. How could the
two separate exchanges of letters, as described above, constitute a legally
binding “international agreement concluded . . . in written form” (Vienna
Convention on the Law of Treaties, Art. 2 (1) /a)) between Qatar and
Bahrain ?

11. Reference is also made to a “draft of the announcement made pub-
lic on 21 December 1987” (quoted in part in paragraph 17 of the Judg-
ment), which I quote below in paragraph 21. This text is incorporated
into Qatar’s Application but it is not known from the documents
presented by Qatar whether this announcement, which is reported simply
as “a draft”, was actually made or not. If tt was in fact made on 21 Decem-
ber 1987, this was, strange to relate, five days in advance of the despatch
of a letter from Bahrain addressed to Saudi Arabia on 26 December
1987, in which Bahrain agreed to accept the Saudi Arabian offer. The
“draft of the announcement” certainly was not signed by either Qatar or
Bahrain and cannot constitute a legally binding document.

12. One may ask how a “treaty” which may be defined as “an inter-
national agreement concluded between States in written form and gov-
erned by international law” (Vienna Convention on the Law of Treaties,
Art. 2 (1) f/a)) was concluded between Qatar and Bahrain solely on the

29
138 MARITIME DELIMITATION AND TERRITORIAL QUESTIONS (DISS. OP. ODA)

basis of this chain of events? I fail to understand how the “Agreement
of December 1987” can be regarded as one of the “treaties [or] conven-
tions in force” contemplated by Article 36 (1) of the Statute. I have a
rather firm view that there was, in December 1987, no treaty or conven-
tion within the meaning of Article 36 (1) of the Statute.

13. It may further be noted that Qatar, which regards the December
1987 Agreement as a basis of the Court’s jurisdiction, did not register
that “agreement” with the United Nations Secretariat, whereas the “1990
Agreement” was registered in June 1991. While it may not be necessary
to discuss the effect of the registration of “every treaty and every inter-
national agreement” with the United Nations Secretariat (Charter,
Art. 102), this fact may lead one to doubt whether Qatar has always
regarded the December 1987 Agreement as a treaty in the true sense of
the word.

*

Agreement of December 1990

14. Qatar’s Application takes the “Agreement of December 1990” as a
basis for the exercise of jurisdiction by the Court (Application, para. 40).
Qatar did register the “1990 Agreement” with the United Nations Secre-
tariat on 28 June 1991, just a few weeks before it filed its Application in
the Registry of the Court. Bahrain, which did not regard this document
as an international agreement, protested against that registration on
9 August 1991 and that protest was also duly registered.

15. Qatar uses the term “1990 Agreement” to denote the Minutes of a
meeting on 25 December 1990 between the respective Ministers for For-
eign Affairs of Saudi Arabia, Qatar and Bahrain which took place during
the 1990 session of the Gulf Co-operation Council (GCC) summit in
Doha (Application, Ann. 6). It is stated in these Minutes that, at the time
of the GCC summit, consultations took place between the Foreign Min-
isters of Bahrain and Qatar and were attended by Saudi Arabia’s Foreign
Minister, and that certain items were agreed by the three Ministers, who
signed the Minutes.

16. In fact, the three Foreign Ministers, in attestation of that agree-
ment, did sign the Minutes of the meeting (i.e., the agreed record of the
discussion that had taken place during that tripartite meeting) and, in my
view, they certainly did so without the slightest idea that they were sign-
ing a tripartite treaty or convention. It is clear from what is described in
paragraph 26 of the Judgment that at least the Minister for Foreign
Affairs of Bahrain never thought that he was signing an international
agreement. Given what we know of “the preparatory work of the treaty
and the circumstances of its conclusion” which, according to the Vienna
Convention on the Law of Treaties (Art. 32) is to be used as a supple-
mentary means of interpretation of a treaty, as those “circumstances” are

30
139 MARITIME DELIMITATION AND TERRITORIAL QUESTIONS (DISS. OP. ODA)

reflected in the statement made by the Minister for Foreign Affairs of
Bahrain, these Minutes cannot be interpreted as falling within the
category of “treaties and conventions in force” which specially provide
for certain matters to be referred to the Court for a decision by means
of a unilateral application. Whether a document signed by the Foreign
Minister in disregard of constitutional rules relating to the conclusion of
treaties can or cannot be considered a legally binding treaty is not at
issue. Quite simply, the Foreign Minister of Bahrain signed the Minutes
without so much as thinking that they were a legally binding interna-
tional agreement.

*

17. Thus, it may properly be concluded that neither the 1987 Agree-
ment nor the 1990 Agreement constituted a treaty or convention within
the meaning of Article 36 (1) of the Statute.

IV. EFFORTS TO Draw UP A SPECIAL AGREEMENT AND THE FAILURE
OF THOSE EFFORTS

18. If neither the December 1987 document nor the December 1990
document are to be seen as constituting a treaty or convention containing
a compromissory clause, what were Qatar and Bahrain then in fact trying
to achieve in the negotiations by endorsing those documents? It may be
pertinent in this regard to make a recital of the negotiations which had
been going on for more than two decades and of which, in my view, the
present Judgment has not necessarily provided a sufficient reflection.

19. The “Principles of the Framework for Reaching a Settlement” of
the disputes between Qatar and Bahrain, originally drafted in 1978 by
Saudi Arabia, were amended in 1983 after Saudi Arabia had received cer-
tain comments from Qatar. The amended principles (which are quoted in
paragraph 16 of the Judgment) read in part:

“Firstly: All issues of dispute between the two countries, relating
to sovereignty over the islands, maritime boundaries and territorial
waters, are to be considered as complementary, indivisible issues, to
be solved comprehensively together.

Fourthly: Formation of a Committee from both sides, to be
attended by a representative of the Kingdom of Saudi Arabia, with
the aim of reaching solutions acceptable to the two parties on the
basis of justice, good neighbourhood, balance of interests and secu-
rity requirements of both parties.

Fifthly: In case that the negotiations provided for in the fourth

31
140 MARITIME DELIMITATION AND TERRITORIAL QUESTIONS (DISS. OP. ODA)

principle fail to reach agreement on the solution of one or more of
the aforesaid disputed matters, the Governments of the two coun-
tries shall undertake, in consultation with the Government of Saudi
Arabia, to determine the best means of resolving that matter or mat-
ters, on the basis of the provisions of international law. The ruling
of the authority agreed upon for this purpose shall be final and
binding.” (Memorial of Qatar, Ann. IL.10: Counter-Memorial of
Bahrain, Ann. I.1.)

Those principles did not include any reference to the International Court
of Justice.
20. On 15 July 1987 Saudi Arabia suggested to Qatar that:

“[an effort to end the issues in dispute] should be based on the joint
realisation that the difference of views between the brothers should
be resolved by accord and brotherly understanding aimed at achiev-
ing the common interest in accordance with a common conviction
that such a solution cannot be reached without a joint brotherly and
sincere co-operation that accounts for an equal reduction of some
claims, thus ensuring a compromise and bringing views closer”
(Memorial of Qatar, Ann. II.13).

On 24 August 1987 Qatar replied to that suggestion by pointing out that:

“as our dispute with our brothers in Bahrain is related to the right of
sovereignty over the disputed areas, it can only be settled if either
party comes to the conviction that this right belongs to the other
party, in such a manner as to admit the same willingly and intelli-
gibly. Failing this, the duty of keenness shared by the two brotherly
countries to maintain the fraternal relations that join them, and
observance of their interests and the higher common interests of all
of us, requires them to search, through international arbitration, for
the just solution to their dispute which shall be binding on both of
them.” (/bid., Ann. 11.14.)

In this exchange of letters between Saudi Arabia and Qatar, no mention
is made of a reference of the dispute to the International Court of Justice.
Neither Qatar’s documents nor Bahrain’s documents tell us whether
a similar correspondence was exchanged between Saudi Arabia and
Bahrain.

*

GCC Summit in December 1987

21. Against this background, the GCC summit for the year 1987 was
held in Riyadh in December of that year. On 19 December 1987, as I
mentioned in paragraph 10 above, Saudi Arabia sent the letters to Qatar
and Bahrain which are quoted in part in paragraphs 17 and 31 of the
Judgment. These read in part as follows:

32
141 MARITIME DELIMITATION AND TERRITORIAL QUESTIONS (DISS. OP. ODA)

“Firstly: All the disputed matters shall be referred to the Interna-
tional Court of Justice, at The Hague, for a final ruling binding
upon both parties, who shall have to execute its terms.

Thirdly: Formation of a committee comprising representatives
of the States of Qatar and Bahrain and of the Kingdom of Saudi
Arabia for the purpose of approaching the International Court of
Justice, and satisfying the necessary requirements to have the dispute
submitted to the Court in accordance with its regulations and instruc-
tions so that a final ruling, binding upon both parties, be issued.”
(Application, Ann. 4 (A).)

The idea of a possible reference to the International Court of Justice of
the matters in dispute between Qatar and Bahrain appeared for the first
time in those letters, the main aim of which was to set up a Tripartite
Committee

“for the purpose of approaching the International Court of Justice,
and satisfying the necessary requirements to have the dispute sub-
mitted to the Court in accordance with its regulations and instruc-
tions”.

Both Qatar and Bahrain responded on 21 and 26 December, respectively,
by accepting the aforementioned proposals of Saudi Arabia, as reflected
in a “draft of the announcement made public on 21 December 1987”
which was prepared by Saudi Arabia and to which [ referred in para-
graph 11 above:

“The contacts carried out by the Kingdom of Saudi Arabia with
the two sisterly States have resulted in a proposal, submitted by the
Kingdom of Saudi Arabia and sanctioned by the two countries, that
the matter be submitted for arbitration, in pursuance of the prin-
ciples of the framework for settlement which had been agreed by the
two sisterly States, particularly the fifth principle which reads:

‘The Governments of the two parties undertake to consult with
the Government of the Kingdom of Saudi Arabia to determine the
best means of resolving that matter or matters on the basis of the
provisions of International Law. The decision of the authority
agreed upon for this purpose shall be final and binding upon both
parties.”

Accordingly, it has been agreed by the two parties, under the five
principles, to set up a committee comprising representatives of the
State of Bahrain, the State of Qatar and the Kingdom of Saudi
Arabia for the purpose of approaching the International Court of
Justice and meeting the requirements to have the dispute submitted

33
142 MARITIME DELIMITATION AND TERRITORIAL QUESTIONS (DISS. OP. ODA)

to the Court according to its rules and instructions, so that a final rul-
ing binding upon both parties be issued.” (Application, Ann. 4 (B).
N.B.: The fifth principle quoted herein, which is not identical to the
text of the “amended principles” of 1983, as quoted in paragraph 19
above, must be the same in the original Arabic.)

22. During the summit meeting in December 1987 (but apparently
after the Saudi Arabian letter of 19 December 1987), Bahrain prepared a
“draft procedural agreement concerning the formation of the joint com-
mittee” (the precise date of which has not been reported), of which the
relevant passage reads as follows:

“1. A Committee shall be formed of representatives of the State
of Qatar and the State of Bahrain and representatives of Saudi
Arabia with the aim of reaching a special agreement to submit the
disputed matters between the parties to the International Court of
Justice for a final judgment binding upon the Parties.” (Counter-
Memorial of Bahrain, Ann. 1.5. N.B.: This is the text of a translation
by Qatar which appears in the Counter-Memorial of Bahrain,
although another, different, translation is incorporated in Qatari
document Ann. If.17, Memorial of Qatar; emphasis added.)

It is believed that this document remained as a draft and was later
reintroduced at the first session of the Tripartite Committee, as I explain
in paragraph 24 below. Reference ts also made only in Qatar’s documents
submitted to the Court to “Qatar’s draft letter to the Registrar of the
Court dated 27 December 1987”, according to which the Court was to be
informed of differences between Qatar and Bahrain (which incidentally
did not refer to the question of Zubarah) and to the agreement between
the Ministers for Foreign Affairs of both Qatar and Bahrain, to the effect
that they were

“1. To submit their aforesaid differences, to the International
Court of Justice (or a chamber composed of five judges thereof), for
settlement in accordance with International Law.

2. To open negotiations between them with a view to preparing
the necessary Special Agreement in this respect, and transmitting to
you a certified copy thereof when it is concluded.” (Memorial of
Qatar, Ann. 11.18; emphasis added.)

The letter was not, in fact, sent to the Registrar of the Court. In any
event, one is led to conclude that Qatar as well as Bahrain recognized
that they would have to prepare jointly a special agreement for submis-
sion of the dispute to the Court.

23. In my view, if any mutual understanding was reached between
Qatar and Bahrain in December 1987 (albeit not in the form of a treaty

34
143 MARITIME DELIMITATION AND TERRITORIAL QUESTIONS (DISS. OP. ODA)

or convention), this was simply an agreement, if ] may quote the relevant
passage once more, to form a Tripartite Committee

“for the purpose of approaching the International Court of Justice,
and satisfying the necessary requirements to have the dispute sub-
mitted to the Court in accordance with its regulations and instruc-
tions”,

as stated in paragraph 21 above. Moreover, to repeat what has already
been said, the purpose of the Tripartite Committee was to facilitate the
drafting of a special agreement whereby the disputes could be submitted
to the Court.

*

Tripartite Committee Meetings in 1988

24. The Tripartite Committee came into being at the time of the GCC
summit in December 1987. The Committee met six times during 1988.
“Bahrain's revised draft agreement (procedural agreement concerning the
formation of the joint committee)” submitted at the first meeting of the
Tripartite Committee on 17 January 1988 seems to have been identical to
the draft presented by Bahrain to the summit meeting in December 1987,
which I refer to in paragraph 22 above (Memorial of Qatar, Ann. 11.19).
The aim of the Committee was clearly to reach a special agreement to
submit the disputed matters to the Court for a final judgment. Whether
this so-called “revised” text of the agreement was actually signed by the
representatives of the three countries is not known.

25. It is reported that as of 15 March 1988 Qatar prepared a draft
special agreement according to which both Parties would have agreed
upon the following provisions:

“Article I

The parties submit the questions stated in Article I] of the present
Agreement to the International Court of Justice for decision in
accordance with international Jaw.

Article II
The questions for the decision of the Court in accordance with
Article I are:

1. To which of the two States does sovereignty over Hawar
Islands belong?

2. What is the legal status of the Dibal and Jaradeh shoals? In
particular, does either State have sovereignty, if any, over the Dibal
or Jaradeh shoal or any part of either shoal?

3. ... Does [the] median line [drawn by the British Political Agent

35
144 MARITIME DELIMITATION AND TERRITORIAL QUESTIONS (DISS. OP. ODA)

on 23 December 1947] represent the right boundary between the
[respective] continental shelves ?

4. ... what should be the course of the boundary or boundaries
between the maritime areas appertaining respectively to the State of
Qatar and the State of Bahrain?” (Memorial of Qatar, Ann. IL21:
Counter-Memorial of Bahrain, Ann. I.8.)

In parallel, Bahrain prepared as of 19 March 1988 a draft special agree-
ment according to which:

“Article I
The parties shall submit the question posed in Article II to the
International Court of Justice.

Article I
1. The parties request the Court

(a) to draw a single maritime boundary between the respective
maritime areas of Bahrain and Qatar; such boundary to pass
between the easternmost features of the Bahrain archipelago
including most pertinently the Hawar Islands, Fasht ad Dibal
and other adjacent or neighbouring features and the coast of
Qatar, and to preserve Bahrain’s rights in the pearling banks
which lie to the north east of Fasht ad Dibal, and in the fish-
eries between the Bahrain archipelago and Qatar.

(b) to determine the rights of the State of Bahrain in and around
Zubara.

2. The Court is requested to describe the course of the maritime
boundary . . .” (Memorial of Qatar, Ann. If.22; Counter-Memorial
of Bahrain, Ann. 1.9.)

26. Qatar and Bahrain both apparently endeavoured to draft a special
agreement by which they could jointly refer the matters in dispute to the
International Court of Justice. A letter of Qatar dated 25 March 1988
addressed to Saudi Arabia (Memorial of Qatar, Ann. IT.23), as well as a
Memorandum of Qatar of 27 March 1988 addressed to Saudi Arabia
concerning comments on the draft special agreement by Bahrain (ibid.,
Ann. 11.24; Rejoinder of Bahrain, Ann. 1.2), together pointed to the
efforts made by both Parties to agree on the text of a special agreement
to be filed in the Registry of the Court. The intent of both countries was
clear and their aim was to achieve an agreement on the matters to be
referred to the International Court of Justice, in other words, on Ar-
ücle II of the respective draft special agreements as mentioned above. In
both the draft special agreements prepared by Qatar and Bahrain, respec-
tively, the matters which each Government wanted the Court to decide
seem to have been quite different, in particular with regard to whether
the question of Zubarah would be included or not.

36
145 MARITIME DELIMITATION AND TERRITORIAL QUESTIONS (DISS. OP. ODA)

27. At the fourth meeting of the Tripartite Committee held in Jeddah
on 28 June 1988, texts of a revised Article I] were presented by both
Qatar and Bahrain. The Qatari text read as follows:

I

“Article IT

2. The parties request the Court to decide . . . on the following
questions:

(a)
(b)

(c)

(d)

To which of the two States does sovereignty over the Hawar
Islands belong ?

What is the legal status of Dibal and Jaradeh shoals? In par-
ticular, does either State have sovereignty, if any, over the
Dibal and Jaradeh shoals or any part of either shoal?

Does the line described in the letter of 23 December 1947 rep-
resent the correct boundary between the continental shelves of
the State of Bahrain and the State of Qatar?

Having regard to the answers of the Court to questions (a),
(b) and fe), what should be the course of the boundary or
boundaries between the maritime areas appertaining respec-
tively to the State of Bahrain and the State of Qatar?” (The
Meetings of the Tripartite Committee deposited by Qatar with
the Registry, Doc. 7.)

The text of Bahrain's Article II read as follows:

“The Court is requested:

(1)

(2)

(3)

(4) ..

to determine the extent to which the two States have exercised
sovereignty over the Hawar Islands and have thus established
such sovereignty;

to determine the legal status of and sovereign and other rights of
both States in any features, other than Fasht ad Dibal and the
Bahraini island of Qitat Jaradah in the Bahrain archipelago, or
in any natural resources both living and non-living which may
affect the delimitation referred to in paragraph (4) below;

to determine any other matter of territorial right or other title or
interest claimed by either State in the land or maritime territory
of the other;

. to draw a single maritime boundary . . .” (Memorial of
Qatar, Ann. H.27.)

The Amir of Qatar gave King Fahd of Saudi Arabia some explanations
regarding this situation in a letter dated 9 July 1988:

“Since the previous three meetings had failed in making any
progress with regard to agreeing on a text of the Special Agreement,
the Qatari delegation presented to the fourth meeting of the Tripar-
tite Committee a brief memo on the reasons which led to this situa-

37
146 MARITIME DELIMITATION AND TERRITORIAL QUESTIONS (DISS. OP. ODA)

tion, with the hope of joining our efforts to make the Committee suc-
ceed in its task.” (Memorial of Qatar, Ann. 11.28; emphasis added.)

That letter continues:

“Since Article Two in the Draft Special Agreements presented by
the Governments of the State of Qatar and Bahrain is the basic
article in both drafts, which states that upon referring the subjects of
dispute to the Court it has been agreed that each side would come
forth with proposals for the amendment of this article in the light of
the discussions on it which were recorded in the minutes of the Tri-
partite Committee, and in such a manner as to close the gap between
the viewpoints through the exclusion from this article in either draft
of any provisions that are unacceptable due to their being contrary
to the principles on which this article must be based, namely history,
right, logic and law, and the consideration of remarks expressed on
them on the basis of those principles.” (/bid. ; first emphasis added.)

28. Some months elapsed after the fourth meeting and on 26 October
1988 Bahrain submitted a “Bahraini formula” (which is quoted in para-
graph 18 of the Judgment), which was related to Article II of either
Qatar’s draft or Bahrain’s draft, that is to say, the matters in dispute to
be referred to the Court, and which read:

“The Parties request the Court to decide any matter of territorial
right or other title or interest which may be a matter of difference
between them; and to draw a single maritime boundary between
their respective maritime areas of seabed, subsoil and superjacent
waters.” (Application, Ann. 5.)

At the fifth meeting held at Riyadh on 15 November 1988 Qatar wel-
comed the opportunity to discuss the Bahraini formula as a possible basis
for negotiations but expressed strong reservations on the matter of
whether Bahrain’s claim to Zubarah should be considered as falling
within the framework of the dispute. In other words, it was still difficult
for Qatar and Bahrain to agree on the subject of the disputes to be
referred to the International Court of Justice — even at the fifth meeting
of the Tripartite Committee in November 1988.

29, At the sixth meeting on 6 December 1988 Qatar proposed an
amendment of the Bahraini formula so that it would read as follows:

“[Qatar and Bahrain] submit to the International Court of Justice,
under its Statute and the Rules of Court, for decision in accordance
with international law, the existing dispute between them concerning
sovereignty, territorial rights or other title or interest, and maritime
delimitation.” (Memorial of Qatar, Ann. IL.31.)

38
147 MARITIME DELIMITATION AND TERRITORIAL QUESTIONS (DISS. OP. ODA)

The Minutes of this session read:

“(1) There followed a discussion aimed at defining the subjects to
be submitted to the Court, which shall be confined to the following
subjects:

Hawar Islands, including Janan Island

Dibal shoal and Qit’at Jaradah

Archipelago base lines

Zubarah

Fishing and Pearling areas and any other matters related to mari-
time boundaries.

we wry>

(2) The two parties agreed on these subjects. Qatar's delegation
proposed that the agreement which would be submitted to the Court
should have two annexes, one Qatari and the other Bahraini. Each
State would define in its annex the subjects of dispute it wants to
refer to the Court. The Bahraini delegation stated that the Qatari
proposal that there be two separate annexes would be studied along
with the Qatari amendment of the general formula of the proposed
Bahraini question. Therefore, the Bahraini delegation asked for
enough time to study the proposed amendment.

(3) The Qatari delegation also enquired what was meant by the
content of the dispute regarding Zubarah. It stated that if the con-
tent of the dispute regarding Zubarah related to sovereignty over the
area, then it would not agree in its inclusion in the subjects to be
referred to the Court. But if the content relates to private rights in
Zubarah, then Qatar’s delegation would not object.

The Bahraini delegation responded that their claims regarding
Zubarah which would be submitted to the Court would represent
the most unrestricted maximum possible claims, and that it should
be left to the Court to decide on this matter according to legal evi-
dence and arguments submitted by Bahrain.” (Memorial of Qatar,
Ann. JT.31.)

After all, the Parties seem to have agreed on the inclusion of the question
of Zubarah but to have differed as to how that question would be com-
prised within the subjects of the disputes to be submitted to the Court.

30. It is important to note that the task of the Tripartite Committee in
1988 related to the form of words of a special agreement which certainly
should have defined the matters in dispute to be referred to the Court.
The Tripartite Committee was unable to produce an agreed draft of a
special agreement to be notified to the Court.

39
148 MARITIME DELIMITATION AND TERRITORIAL QUESTIONS (DISS. OP. ODA)

Doha Meeting in December 1990

31. After the sixth meeting of the Tripartite Committee in December
1988, which did not produce any useful result, very little progress was
made until the end of the year 1990 — the time of the signature of the
“Doha Minutes” of the tripartite meeting in December, to which I
referred in paragraph 15 above.

32. To what did the signatories then in fact agree in Doha in Decem-
ber 1990? The indications provided by the Doha Minutes read:

“The following was agreed:

(1) to reaffirm what was agreed previously between the two
parties ;

(2) to continue the good offices of [Saudi Arabia] between the two
countries till the month of... May of the next year 1991. After the
end of this period, the parties may submit the matter to the Interna-
tional Court of Justice in accordance with the Bahraini formula,
which has been accepted by Qatar, and the proceedings arising
therefrom. Saudi Arabia’s good offices will continue during the sub-
mission of the matter to arbitration;

(3) should a brotherly solution acceptable to the two parties be
reached, the case will be withdrawn from arbitration.” (Application,
Ann. 6; Counter-Memorial of Bahrain, Ann. [.20; emphasis added.)

The United Nations translation of paragraph 2 is given here below for
clarity:

“2. The good offices of [Saudi Arabia], in addressing the dispute
between the two countries shall continue until [May 1991]. Once that
period has elapsed, the two parties may submit the case to the Inter-
national Court of Justice, in accordance with the Bahraini formula
accepted by the State of Qatar and the arrangements relating thereto.
The good offices of the Kingdom of Saudi Arabia may continue dur-
ing the period in which the case is referred to arbitration.” (Counter-
Memorial of Bahrain, Ann. I.20; emphasis added.)

33. It was agreed by the three Foreign Ministers in these tripartite
talks that after May 1991 “the parties [the two parties — United Nations
translation] may submit the case to the International Court of Justice”.
This must be interpreted as indicating that the good offices of Saudi Ara-
bia aimed at finding some concrete solution to the dispute between Qatar
and Bahrain were to be continued until May 1991 after which time, and
in the event of the failure of those good offices, Qatar and Bahrain would
be able to come to the Court. This conclusion may be confirmed if one
looks at the letter dated 30 December 1990 and sent by Qatar to Saudi
Arabia, in which Qatar stressed its confidence that its dispute with Bah-
rain could be settled “whether through your good offices or through the
International Court of Justice” (Memorial of Qatar, Ann. II.33). In other

40
149 MARITIME DELIMITATION AND TERRITORIAL QUESTIONS (DISS. OP. ODA)

words, reference to the International Court of Justice was to be an alter-
native to Saudi Arabia’s good offices to be continued until May 1991 for
the solution of the disputes between Qatar and Bahrain. This did not
imply any authorization such as to permit one party to make an approach
to the Court by unilateral application, ignoring “what was agreed previ-
ously between the two parties” (Doha Minutes), that is to say, the sub-
mission of the matter to the Court in accordance with the Bahraini for-
mula which could itself have constituted Article I] of a special agreement.

ok

After the Doha Meeting

34. In May 1991, namely, after the lapse of this five-month period
allowed for the resumed good offices of Saudi Arabia, Qatar and Bahrain
could then have continued negotiations to work out a draft of a special
ugreement. In fact, in September 1991, Saudi Arabia suggested a draft
special agreement to both countries (Counter-Memorial of Bahrain,
Ann. 1.24) and a draft special agreement was also drawn up by Bahrain
on 20 June 1992 (Rejoinder of Bahrain, Ann. 1.7).

35. Qatar arrived at a different interpretation of the 1990 Doha Min-
utes and took steps to seise the Court by unilaterally addressing a written
Application to the Registrar of the Court on 8 July 1991 and requested
the Court to adjudge and declare what it had already stated in Article II
of its March 1988 draft special agreement (as quoted in paragraph 25
above). Qatar took this action without due regard to the discussions held
with Bahrain on the text of Article II contained in both Qatar’s and Bah-
rain’s draft special agreements at the ensuing sessions of the Tripartite
Committee.

V. CONCLUSION

36. | am confident that neither the “1987 Agreement” nor the
“1990 Agreement” can be deemed to constitute a basis for the juris-
diction of the Court in the event of a unilateral application under
Article 38 (1) of the Rules of Court and that the Court is not empowered
to exercise jurisdiction in respect of the relevant disputes unless they are
jointly referred to the Court by a special agreement under Article 39 (1)
of the Rules which, in my view, has not occurred in this case. The Court
has nonetheless opted for the role of conciliator instead of finding, as I
believe it ought to have done, that it lacks jurisdiction to entertain the
Application filed by Qatar on 8 July 1991.

(Signed) Shigeru Opa.

41
